Citation Nr: 0813204	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  06-16 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic lung 
disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of squamous cell carcinoma of the right true vocal 
cord as caused by VA medical treatment or examination 2003 
and 2004.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1967 to January 1969.  The case is before the Board 
on appeal from an April 2005 rating decision by the Houston, 
Texas, regional office (RO) of the Department of Veterans 
Affairs (VA).  A Travel Board hearing was held there before 
the undersigned in March 2008.

The issues of whether new and material evidence has been 
received to reopen a claim for service connection for chronic 
lung disorder, and entitlement to compensation under 38 
U.S.C.A. § 1151 for residuals of squamous cell carcinoma of 
the right true vocal cord, are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  It is not shown that the veteran has a hearing loss 
disability of either ear by VA standards.

2.  Tinnitus was not manifested in service, and the 
preponderance of the evidence is against a finding that such 
disability is related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via letter in February 2005, the veteran was informed of the 
evidence and information necessary to substantiate his claims 
for service connection for hearing loss and tinnitus, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  The VCAA 
letter informed the veteran that he should submit any medical 
evidence pertinent to his claims.  The April 2006 statement 
of the case provided the laws and regulations regarding 
service connection.  Although complete VCAA notice was not 
provided to the veteran prior to the initial adjudications in 
these matters, he has had ample opportunity to supplement the 
record and to participate in the adjudicatory process 
following notice.  The veteran is not prejudiced by any 
notice deficiency, including in timing, earlier in the 
process.

The veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)); a March 2006 letter 
provided such notice.  Regardless, this decision denies 
service connection, and neither the rating of a disability 
nor the effective date of an award is a matter for 
consideration.  Hence, the veteran is not prejudiced by any 
timing defect of this notice.  

The veteran's service medical records (SMRs) are associated 
with his claims file, as are his VA and private treatment 
records.  He was afforded a VA examination in February 2005.  
He has not identified any pertinent records that remain 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims.

II.  Factual Background

The veteran's SMRs do not show any complaints or findings of 
hearing loss or tinnitus.  In his report of medical history 
at the time of separation from service in August 1968, the 
veteran specifically denied any hearing loss or ear trouble.  

Enlistment audiometry showed that puretone thresholds were 
(ASA values converted to ISO values for consistency):




HERTZ



500
1000
2000
4000
RIGHT
10
5
5
5
LEFT
15
10
10
5

The separation examination showed puretone thresholds were:




HERTZ



500
1000
2000
4000
RIGHT
10
5
0
5
LEFT
5
5
0
10

VA audiometry in February 2005 showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
20
35
LEFT
15
15
15
25
20

Speech audiometry revealed that speech recognition was 94 
percent in the right ear and 96 percent in the left ear.  The 
veteran reported post-military occupational and recreational 
noise exposure including work in a machine shop (with hearing 
protection) and use of a chainsaw (without hearing 
protection).  He stated that he had had tinnitus for "as 
long as I can remember."  The examiner noted normal hearing 
in the left ear and mild sensorineural hearing loss at 4000 
hertz in the right ear.  The examiner opined that the 
veteran's hearing loss was not related to his history of 
military noise exposure, noting that there was no significant 
change in hearing between the enlistment and separation 
examinations.  He also opined that the veteran's tinnitus was 
not related to his history of military noise exposure.  The 
examiner noted that the veteran did not associate the onset 
of tinnitus to any specific acoustic event, and that it was 
more likely that his tinnitus was the result of the same 
post-service noise exposure that caused his current hearing 
loss.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as an organic disease of the nervous system) is 
a chronic disease which may be presumptively service 
connected if manifested to a compensable degree in the first 
postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

There is no competent (medical) evidence that the veteran has 
hearing loss by VA standards; thus, the record contains no 
evidence of current disability for VA compensation purposes.  
In the absence of proof of current disability, there is no 
valid claim of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Given the lack of proof of current 
hearing loss, analysis of the claim need not proceed further.  
However, it is noteworthy that the veteran's SMRs are silent 
for findings of that disability, and there is no medical 
evidence of sensorineural hearing loss within the first 
postservice year.  Consequently, 38 U.S.C.A. § 1112 chronic 
disease presumptions for hearing loss (as an organic disease 
of the nervous system) do not apply.  The veteran's own 
statements to the effect that he has hearing loss that is 
related to his active service do not constitute competent 
evidence, as he is a layperson.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 45 (1992).

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.

Tinnitus

There is no evidence that tinnitus was manifested in service.  
The veteran's SMRs are silent for tinnitus complaints or 
diagnosis.  A diagnosis of tinnitus is not clinically noted 
until the February 2005 VA examination.  Hence, service 
connection for tinnitus on the basis that it became manifest 
in service, and persisted, is not warranted.  

Service connection for tinnitus may still be established if 
competent evidence shows that such disability is related to 
(was incurred or aggravated in) the veteran's active service.  
The only competent (medical) evidence of record in the matter 
of a nexus between the veteran's tinnitus and his service is 
the February 2005 VA audiologist's opinion to the effect that 
it is unrelated service.  There is no competent evidence to 
the contrary.  Furthermore, the fact that the disability was 
not manifested until many years after service is, of itself, 
a factor against a finding that it is service connected.  
Since he is a layperson, the veteran's own belief that his 
tinnitus is related to service is not competent evidence.  
See Espiritu, supra.  As a preponderance of the evidence is 
against the claim seeking service connection for tinnitus, it 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Notice must notify a claimant of the evidence and information 
needed to reopen the claim, as well as the evidence and 
information needed to establish entitlement to the underlying 
claim.  Kent v. Nicholson, 19 Vet. App. 473 (2006).  This 
notice must describe what evidence would be needed to 
substantiate the elements found insufficient to establish the 
underlying claim in the previous denial.  Such notice has not 
been provided to the veteran.  The veteran has not been 
issued proper notice for the issue of whether new and 
material evidence has been submitted for the claim for 
service connection for a lung disorder consistent with the 
holding in Kent.  Therefore, the Board must remand this issue 
to ensure the veteran has received proper notice.

In his claim for compensation under 38 U.S.C.A. § 1151, the 
veteran contends that he incurred additionally disability as 
a result of VA's failure to timely diagnose and treat 
squamous cell carcinoma of the right true vocal cord.  The 
record shows that the veteran was first noted to complain of 
"voice changes" in October 2003.  In April 2004, a biopsy 
confirmed a diagnosis of squamous cell carcinoma, and the 
veteran underwent radiation treatments.  

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service connected.  38 U.S.C.A. § 1151.

38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. (emphasis added)

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2007), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately. 38 C.F.R. § 3.361(b). Claims 
based on additional disability due to hospital care, medical 
or surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) (informed 
consent) or (d)(2) (unforeseen event) of this section.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent. To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim.  Here, given the veteran's assertions and the 
evidence showing VA treatments and procedures in 2003 and 
2004, the Board finds that a VA medical opinion is warranted 
to properly adjudicate the claim under the provisions of 38 
U.S.C.A. § 1151.




Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice that is 
consistent with the holding in Kent v. 
Nicholson, 19 Vet. App. 473 (2006), on the 
issue of reopening a prior final decision 
of service connection for a lung disorder.  
The veteran must be specifically informed 
that the prior denial (in a September 1972 
rating decision) was based on a finding 
that asthma preexisted service and was not 
aggravated therein, and that therefor new 
and material evidence would have to 
demonstrate that his preexisting lung 
disability permanently increased in 
severity during the period of service 
beyond natural progression of the 
underlying disease process.

2.  Inform the veteran tat he may wish to 
obtain and submit a medical opinion 
addressing whether there was any delay in 
diagnosing his squamous cell carcinoma, 
and whether such delay resulted in 
additional disability.

3.  Have the claims folder reviewed by an 
appropriate specialist.  Specifically, the 
physician should provide an opinion 
(whether it is at least as likely as not - 
meaning a 50 percent or greater 
probability) as to whether any delay in 
diagnosing the veteran's squamous cell 
carcinoma of the right true vocal cord 
caused additional disability, and, if so, 
that any additional disability was 
proximately caused by VA carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault in 
furnishing this medical treatment, or was 
the result of an event that was not 
reasonably foreseeable.  The entire claims 
folder should be reviewed in conjunction 
with such opinion, to include the VA 
treatment records dated from October 2003 
to August 2004.  All opinions expressed 
should be accompanied by complete 
rationales, to include specific references 
to the evidence of record where 
appropriate.

4.  Thereafter, readjudicate the veteran's 
claims of entitlement to compensation 
under 38 U.S.C.A. § 1151, and whether new 
and material evidence has been received to 
reopen a claim for service connection for 
a lung disorder.  If a benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


